United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Syracuse, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-791
Issued: November 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 30, 2009 appellant filed a timely appeal from January 30 and September 24,
2008 merit decisions of the Office of Workers’ Compensation Programs denying modification of
its wage-earning capacity determination. He also appeals a January 12, 2009 nonmerit decision
denying his request for a hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case and over the January 12, 2009 nonmerit decision.
ISSUES
The issues are: (1) whether appellant established that his wage-earning capacity
determination should be modified; (2) whether the Office, in its September 24, 2008 decision,
properly denied modification of its wage-earning capacity determination; and (3) whether the
Office properly denied appellant’s request for a hearing as untimely under 5 U.S.C. § 8124.
FACTUAL HISTORY
On February 6, 1998 appellant, then a 46-year-old letter carrier, filed an occupational
disease claim alleging that he experienced left knee pain causally related to factors of his federal

employment. The Office accepted his claim for bilateral tendinitis of the knee and bilateral
chondromalacia patella.
On October 5, 2001 appellant accepted a position as a city carrier with restrictions. The
position required continuous standing for two hours per day, intermittent standing for six hours
per day, reaching above the shoulders for two hours per day, continuous twisting for two hours
per day, bending and stooping for a half hour each day and continuous grasping. By decision
dated June 15, 2002, the Office determined that appellant’s actual earnings as a modified letter
carrier effective October 5, 2001 fairly and reasonably represented his wage-earning capacity
and established that he had no loss of wage-earning capacity.
On November 19, 2007 appellant filed a notice of recurrence of disability on October 18,
2007 causally related to his January 27, 1998 work injury.
He stopped work on
October 18, 2007.
In a report dated October 22, 2007, Dr. Wayne A. Eckhardt, a Board-certified orthopedic
surgeon, evaluated appellant for bilateral knee pain and noted that x-rays showed “moderate
narrowing of the lateral compartment of the patellofemoral joint with some spurring and mild
osteopenia, but his findings are really not that great.” He found that his pain “far outstrips his
physical findings and has consistently over the years.” Dr. Eckhardt stated, “At this point I have
taken [appellant] out of work because of chronic pain in his knees.” He reiterated “in terms of
physical findings there is very little in the way of strong objective findings, both on x-ray and
physical examination, to explain all the pain that he is having.”
Appellant underwent a functional capacity evaluation on October 30, 2007 which
demonstrated that he could work at a sedentary/light level for eight hours per day. On
November 1, 2007 Dr. Carri A. Jones, a Board-certified physiatrist, diagnosed mild
patellofemoral arthritis and noted that he had a “subjective history of severe pain….” She found
a reactive anxiety/depressive component and asserted that appellant’s symptoms outweighed the
findings. Dr. Jones opined that he could stand and walk for half of the workday and perform
sedentary work for the remainder of the day.
By letter dated November 23, 2007, the Office informed appellant of the criteria for
modification of a wage-earning capacity determination. It advised that he must submit medical
evidence showing a material worsening of his accepted work injury.
On December 7, 2007 Dr. Timothy Izant, a Board-certified orthopedic surgeon, noted
that appellant had “gone off work because the demand level has gone beyond his restrictions,
which has caused him pain, and therefore he was pulled out of work by Dr. Eckhardt. He states
that his condition is the same.” Dr. Izant found no effusion and moderate crepitation in the
patellofemoral compartment on examination. He diagnosed patellofemoral syndrome, knee joint
pain and osteopenia. Dr. Izant recommended work restrictions in accordance with the findings
of the functional capacity evaluation.
On December 11, 2007 appellant accepted a modified position with the employing
establishment requiring eight hours of intermittent standing and sitting.

2

By decision dated January 30, 2008, the Office denied modification of its June 15, 2002
wage-earning capacity determination. It found that the medical evidence was insufficient to
show that appellant’s condition materially worsened such that the wage-earning capacity finding
should be modified.
In a work restriction evaluation dated July 11, 2008, Dr. Izant diagnosed crepitus of the
lower leg joint, knee joint pain, patellofemoral syndrome and osteopenia. He found that
appellant was partially disabled. In an accompanying duty status report, Dr. Izant listed work
restrictions of standing intermittently up to four hours per day, walking intermittently up to six
hours per day, lifting intermittently 11 to 18 pounds, three hours per day, pushing and pulling
intermittently one hour per day and no climbing, bending or stooping. In a progress report dated
July 15, 2008, he asserted that it would not be appropriate to change the work restrictions
outlined in his previous report.
On July 23, 2008 appellant filed a recurrence of disability claim beginning June 23, 2008
causally related to his January 27, 1998 work injury. He related that the employing
establishment did not provide him work beginning June 23, 2008. On the claim form, the
employing establishment indicated that it was looking for positions within his restrictions and
trying to obtain clarification from his physician as to his limitations. Appellant missed
intermittent days of work because there was no work available. On July 23, 2008 he also filed
claims for compensation on account of disability (Form CA-7) requesting wage-loss
compensation beginning June 23, 2008.
On July 29, 2008 the Office again informed appellant of the evidence necessary to
establish modification of a wage-earning capacity determination. It requested a reasoned report
from his attending physician describing how and why his condition had materially worsened.
In a report dated August 8, 2008, Dr. Izant indicated that he was treating appellant for
increased knee symptoms. He stated:
“[Appellant’s] symptoms are progressing and his condition seems to be
worsening. At some point [he] is going to have to consider vocational
rehab[ilitation] training for a job that is more suitable for him that he can tolerate.
The physical demands and activities of a mail carrier are not being tolerated by
[him] at this point. I do [not] foresee that he is going to tolerate most of these
activities in the future either.”
By decision dated September 24, 2008, the Office denied modification of its June 15,
2002 wage-earning capacity determination.
In a letter dated October 20, 2008, received by the Office on November 25, 2008,
appellant requested an oral hearing. The letter was postmarked November 21, 2008.
By decision dated January 12, 2009, the Office denied appellant’s request for a hearing as
untimely.

3

LEGAL PRECEDENT -- ISSUES 1 & 2
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.1 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.2
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.3 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.4
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained bilateral knee tendinitis and chondromalacia
patella due to factors of his federal employment. Appellant accepted a modified position as a
city carrier on October 5, 2001. By decision dated June 15, 2002, the Office found that his actual
earnings in his October 5, 2001 position fairly and reasonably represented his wage-earning
capacity.
In order to establish modification of the established wage-earning capacity determination,
appellant has the burden of proof to show either that the original determination was erroneous or
that his condition worsened such that he could no longer perform the duties of his position.5 On
November 9, 2007 he filed a notice of recurrence of disability on October 18, 2007 due to his
accepted work injury. In a report dated October 22, 2007, Dr. Eckhardt found that appellant’s
complaints of knee pain exceeded the physical findings. He took appellant off work due to knee
pain, again noting that “there is very little in the way of strong objective findings, both on x-ray
and physical examination, to explain all the pain that he is having.” Dr. Eckhardt did not find a
material change in appellant’s condition such that he was unable to perform his work duties. He
opined that appellant should not work due to knee pain; however, pain is a general description of
symptoms rather than a clear diagnosis of a medical condition, and does not constitute a basis for
the payment of compensation.6 Dr. Eckhardt did not specifically relate any increase in

1

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

2

Sharon C. Clement, 55 ECAB 552 (2004).

3

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375, 377 (2000).

4

Id.

5

K.S., 60 ECAB ___ (Docket No. 08-2105, issued February 11, 2009); C.W., 60 ECAB ___ (Docket No. 071816, issued January 16, 2009).
6

Robert Broome, 55 ECAB 339 (2004).

4

symptoms to the accepted employment injury and thus his opinion is of diminished probative
value.7
On November 1, 2007 Dr. Jones diagnosed patellofemoral arthritis and indicated that
appellant had a “subjective history of severe pain.” She found that he could stand and walk for
half of the workday and perform sedentary work for the rest of the day. Dr. Jones did not
address the cause of appellant’s work restrictions and thus her report is of little probative value.
Medical evidence that does not offer an opinion on the cause of an employee’s condition is of
limited probative value on the issue of causal relationship.8
On December 7, 2007 Dr. Izant noted that Dr. Eckhardt had taken appellant off work
because the duties exceeded his physical limitations. He diagnosed patellofemoral syndrome,
knee joint pain and osteopenia. Dr. Izant found that appellant could perform work in accordance
with the October 30, 2007 functional capacity evaluation. The functional capacity evaluation
indicated that appellant could perform sedentary/light duty for eight hours per day. Dr. Izant did
not attribute appellant’s work restrictions to his employment injury and did explain how the
accepted conditions of bilateral knee tendinitis and chondromalacia patella worsened such that he
was unable to perform his duties as a modified city carrier.9 The Office thus properly found in
its January 30, 2008 decision that appellant did not establish that the June 15, 2002 wage-earning
capacity determination should be modified.
ANALYSIS -- ISSUE 2
On July 23, 2008 appellant filed a recurrence of disability claim beginning June 23, 2008.
He asserted that the employing establishment did not have work available within his work
restrictions and filed a claim for intermittent periods missed from work. As discussed, Office
procedures and Board case law require that once a formal wage-earning capacity decision is in
place, a modification of such determination is not warranted unless there is a material change in
the nature and extent of the injury-related condition, the employee has been retrained or
otherwise vocationally rehabilitative, or the original determination was, in fact, erroneous.10 The
burden of proof is on the party attempting to show a modification of the wage-earning capacity
determination.11
Appellant has not submitted any evidence showing that the original determination was
erroneous.12 The issue, therefore, is whether he has established a material change in the nature
and extent of his injury-related condition warranting modification of the June 15, 2002 wage7

T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2005).

8

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006); Michael E. Smith, 50 ECAB 313 (1999).

9

See T.M., supra note 7.

10

See C.W., supra note 5.

11

Stanley B. Plotkin, 51 ECAB 700 (2000).

12

The Board cannot consider evidence that was not weighed by the Office in its last merit decision; see 20 C.F.R.
§ 501.2(c).

5

earning capacity determination. In a work restriction evaluation dated July 11, 2008, Dr. Izant
diagnosed crepitus of the lower leg joint, knee joint pain, patellofemoral syndrome and
osteopenia. He found that appellant was partially disabled and listed increased work restrictions.
Dr. Izant reiterated his work restrictions in a July 15, 2008 progress report. He did not, however,
specifically relate appellant’s work restrictions to a progression of his accepted condition or
explain how his condition worsened to the degree that he was unable to work in the modified city
carrier position approved by the Office in June 2002. To be of probative value, the opinion of a
physician must be based on a complete and accurate factual and medical background, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
relationship between the diagnosed conditions and appellant’s employment.13
On August 8, 2008 Dr. Izant asserted that appellant’s symptoms were progressing and
that “at some point” he would need to find another position. He diagnosed crepitus, osteopenia,
knee joint pain and patellofemoral syndrome. Dr. Izant found that appellant was unable to
tolerate the physical requirements for a mail carrier but could work limited duty. As he did not
specifically address whether appellant was able to perform the physical requirements of his
modified position of city carrier, his report is of diminished probative value. Appellant,
consequently, has not submitted medical evidence sufficient to establish a material change in the
nature and extent of his employment-related conditions.
Appellant, however, is not precluded from receiving wage-loss compensation for
intermittent periods even though a formal wage-earning capacity determination has been
issued.14 Beginning in June 2008, he claimed intermittent wage-loss compensation because he
was sent home as there was no work available within his restrictions. Thus, upon return of the
case record, the Office should adjudicate appellant’s CA-7 claims for compensation.
On appeal appellant argues that the Office did not consider all of the pertinent medical
information. There is no evidence, however, that the Office failed to properly review the case
record.
LEGAL PRECEDENT -- ISSUE 3
Section 8124(b) of the Federal Employees’ Compensation Act, concerning a claimant’s
entitlement to a hearing, states: “Before review under section 8128(a) of this title, a claimant for
compensation not satisfied with a decision of the Secretary ... is entitled, on request made within
30 days after the date of issuance of the decision, to a hearing on his claim before a
representative of the Secretary.”15 As section 8124(b)(1) is unequivocal in setting forth the time
limitation for requesting a hearing, a claimant is not entitled to a hearing as a matter of right
unless the request is made within the requisite 30 days.16

13

John F. Glynn, 53 ECAB 562 (2002); Allen C. Hundley, 53 ECAB 551 (2002).

14

See Sandra D. Pruitt, 57 ECAB 126 (2005).

15

5 U.S.C. § 8124(b)(1).

16

Leona B. Jacobs, 55 ECAB 753 (2004).

6

Section 10.615 of Title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”17
Section 10.616(a) further provides, “A claimant injured on or after July 4, 1966, who had
received a final adverse decision by the district Office may obtain a hearing by writing to the
address specified in the decision. The hearing request must be sent within 30 days (as
determined by postmark or other carrier’s date marking) of the date of the decision for which a
hearing is sought.”18
The Office, in its broad discretionary authority in the administration of the Act, has the
power to hold hearings in certain circumstances where no legal provision was made for such
hearings, and the Office must exercise this discretionary authority in deciding whether to grant a
hearing. Specifically, the Board has held that the Office has the discretion to grant or deny a
hearing request on a claim involving an injury sustained prior to the enactment of the 1966
amendments to the Act which provided the right to a hearing, when the request is made after the
30-day period established for requesting a hearing, or when the request is for a second hearing on
the same issue.19 The Office’s procedures, which require the Office to exercise its discretion to
grant or deny a hearing when a hearing request is untimely or made after reconsideration under
section 8128(a), are a proper interpretation of the Act and Board precedent.20
ANALYSIS -- ISSUE 3
The Office issued a decision on September 24, 2008 denying modification of its June 15,
2002 wage-earning capacity determination. Appellant sought an oral hearing by letter dated
October 20, 2008 and postmarked November 21, 2008. The Office denied his hearing request as
untimely by decision dated January 12, 2009. As appellant’s request for a hearing was
postmarked more than 30 days after the Office issued its September 24, 2008 decision, he was
not entitled to a hearing as a matter of right.
The Office has the discretionary power to grant a hearing or review of the written record
when a claimant is not entitled to a hearing or review as a matter or right.21 It properly exercised
its discretion by stating that it had considered the matter in relation to the issue involved and
denied appellant’s request for an oral hearing on the basis that the case could be resolved by
submitting additional evidence to the Office in a reconsideration request. The Board has held
that the only limitation on the Office’s discretionary authority is reasonableness. An abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deduction from
17

20 C.F.R. § 10.615.

18

Id. at § 10.616(a).

19

See André Thyratron, 54 ECAB 257 (2002).

20

Sandra F. Powell, 45 ECAB 877 (1994).

21

Afegalai L. Boone, 53 ECAB 533 (2002).

7

established facts.22 The evidence of record does not establish that the Office committed any
action in connection with its denial of appellant’s request for an oral hearing which could be
found to be an abuse of discretion. For these reasons, the Office properly denied his request for
an oral hearing as untimely under section 8124 of the Act.
CONCLUSION
The Board finds that the Office, in its January 30 and September 24, 2008 decisions,
properly denied modification of the established wage-earning capacity determination. The Board
further finds that the Office properly denied appellant’s request for a hearing as untimely under
section 8124.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 12, 2009 and September 24 and January 30, 2008 are
affirmed.
Issued: November 13, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

22

See André Thyratron, supra note 19.

8

